Citation Nr: 0926336	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-14 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis 
with posttraumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to an effective date prior to February 25, 
2004 for the assignment of a 30 percent rating for anxiety 
neurosis with PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1939 to September 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits sought on appeal.  

In an October 2004 rating decision, the RO increased the 
rating for the service-connected psychiatric disability to 10 
percent, effective as of the February 25, 2004 claim.  The 
Veteran perfected a claim regarding the disability rating 
assigned.

Subsequently, in an October 2006 rating decision, the RO 
increased the rating to 30 percent as of May 10, 2006.  In a 
December 2006 rating decision, however, the RO granted the 30 
percent rating as of the February 25, 2004 claim.  As the 
Veteran has not been granted the maximum benefit allowed, he 
is presumed to be seeking a higher rating. Thus, the claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

As discussed below, in January 2007, the Veteran requested an 
earlier effective for the assigned of the 30 percent rating 
for the service-connected psychiatric disability.  Therefore, 
the Board finds that the Veteran indicated disagreement with 
the assignment of February 25, 2004 effective date.  This 
issue is remanded to allow for the issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Further, regarding the increased rating claim, the Board 
notes that the Veteran was originally service connected for 
"nervous condition" in a September 1944 rating decision.  
The Veteran has been service connected for a psychiatric 
disability since the day after separation from service.  The 
Veteran filed a claim for service connection for PTSD in 
February 2004.  Pursuant to subsequent development, the RO 
determined, in essence, that currently diagnosed PTSD was 
part of the service-connected disability.  Therefore, the 
Board will consider the February 2004 claim to be a claim for 
increase in the disability rating for the service connected 
disability.  See 38 C.F.R. § 4.13.  While the Veteran filed a 
claim for service connection for depression In May 2006, and 
it does not appear that the RO took action on this claim, 
depression has been considered in rating his service-
connected PTSD.  Pyramiding or the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided. 38 C.F.R. § 
4.14.  See also 38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.  

The Veteran requested a hearing regarding the issue of an 
increased rating for the service-connected psychiatric 
disability.  He was scheduled for this hearing, to be held in 
February 2009.  The Veteran failed to show for this hearing, 
and has not provided a reason for this failure to show or 
requested that the hearing be rescheduled.  In these 
circumstances, the case will be processed as though the 
request for a hearing had been withdrawn.  See 38 C.F.R. 
§ 20.704.

The Board remanded the issue of entitlement to service 
connection for a disease of the colon, to include spastic 
colon with diverticulitis, in May 2006.  The claim was 
subsequently granted by the RO in September 2006.  As the 
Veteran did not appeal the rating or effective date assigned 
for this disability, this represents a complete grant of the 
Veteran's appeal in regard to this claim.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim for a rating in 
excess of 30 percent for his PTSD.  38 C.F.R. § 19.9 (2008).
The Veteran underwent a September 2008 psychiatric 
examination and the report of this evaluation is in the 
claims file.  The Veteran, however, was not issued a 
supplemental statement of the case following this 
examination.  The appeal, therefore, must be remanded for the 
agency of original jurisdiction to review this examination 
report, readjudicate the claim and, if it is not granted to 
the Veteran's satisfaction, issue a supplemental statement of 
the case.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2008).  

Regarding the earlier effective date claim, in a January 2007 
letter, the Veteran indicated that his service-connected 
psychiatric disorder had worsened and added "I req. an 
earlier effective date".  The Board construes this as a 
notice of disagreement with the effective date for the 30 
percent rating for his service-connected PTSD.  See 38 C.F.R. 
§ 20.201.  As this was a timely notice of disagreement to the 
effective date assigned in the December 2006 rating decision 
and the RO has not issued a statement of the case (SOC) on 
this matter, the claim must be remanded in order for an SOC 
to be issued.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC or RO should furnish to the 
veteran a statement of the case 
addressing the issue of an effective date 
prior to February 25, 2004 for the 
assignment of a 30 percent rating for his 
service-connected anxiety neurosis with 
PTSD.  The veteran is hereby notified 
that he can only perfect an appeal as to 
such matter by the timely filing of a 
substantive appeal, also known as a VA 
Form 9, Appeal to the Board of Veterans' 
Appeals, within 60 days of the issuance 
of the statement of the case.  This issue 
should only be returned to the Board if 
an appeal is perfected.

2.  The Veteran's claim for a rating in 
excess of 30 percent for his anxiety 
neurosis with PTSD must be readjudicated 
with consideration of any relevant 
evidence received after the last 
supplemental statement of the case was 
issued in July 2008, to include the 
report of a September 2008 VA examination 
of record.  If the Veteran remains 
unsatisfied with the rating assigned his 
service-connected psychiatric disability, 
he and his representative must be 
provided with a supplemental statement of 
the case, which reflects consideration of 
the report of a September 2008 VA 
examination.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the Veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2008).


